Citation Nr: 1531334	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  05-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2009 and July 2010, the Board remanded the case for evidentiary development.  In May 2011, the Veteran requested a hearing before the Board.  In August 2011, the Board remanded the case to afford the Veteran a hearing before the Board.  The Veteran was afforded a hearing before the Board in May 2015, and a copy of the Board hearing transcript is of record.  The case is again before the Board for further appellate proceedings.   

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current cervical spine degenerative joint disease manifested in service and is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  

2.  The evidence is in equipoise as to whether the Veteran's current lumbar spine degenerative joint disease manifested in service and is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, his cervical spine degenerative joint disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Resolving all doubt in favor of the Veteran, his lumbar spine degenerative joint disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

Because the Veteran's claims for service connection on appeal are granted, any error by the AOJ to substantially comply with the Board's prior remand instructions under Stegall v. West, 11 Vet. App. 268, 271 (1998), is harmless error.

Duties to Notify and Assist

Because the Veteran's claims for service connection on appeal are granted, as discussed below, any error as to the duty to notify and assist is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with degenerative joint disease of the cervical spine and lumbar spine during the appeal period.  See e.g., July 2010 VA examination.  Therefore, the present disability element has been met.

The Veteran contends that his lumbar spine and cervical spine disabilities had their onset in service, and that these disabilities are caused by jumping out of a helicopter while wearing heavy gear and hurting his back in service.  See e.g., May 2011 Veteran statement; May 2015 Board hearing transcript at p. 3-4.  Notably, the Veteran served in combat.  His contentions are consistent with the circumstances of such service.  Therefore, the Board finds that the in-service element has been met.  See 38 U.S.C.A. § 1154; see also, service personnel records (showing receipt of decorations, including the Purple Heart and the Combat Infantryman Badge associated with service with the 1st Air Calvary Division); December 2004 notice of disagreement (reporting that he did not have treatment for his back in service after jumping out of the helicopter because nothing was broken or bleeding); see also July 2010 Board remand (finding Veteran's statements of in-service jumping from aircraft are accepted as fact).  

The Veteran reports that he has had low back and neck pain continuously since onset in service after jumping out of a helicopter.  See e.g., April 2015 private medical report from the Veteran's chiropractic neurologist.  The Veteran is competent to report as to whether there is continuing symptoms of the neck and low back since service, and the Board finds that his reports as to symptoms are credible.  The Board notes that a March 1968 service treatment record shows complaints of pain and stiffness in the neck.  The Board also notes that the Veteran reported that after jumping out of the helicopter, "the pain resolved to the point that it was not terrible."  See May 2015 Board hearing transcript at p. 4.  The Board also notes that the Veteran reported that after service, he was a full time college student from 1969 to 1973, and he did not have medical insurance and therefore could not afford to see a doctor regarding his back pain.  See May 2011 Veteran statement.  The Veteran also reported that after service and until he began receiving chiropractic treatment in the 1970s after his work-related injury, he utilized over-the-counter medications and hid his neck and back problems.  See April 2015 private medical report from the Veteran's chiropractic neurologist; December 2004 notice of disagreement.  

Also, the record includes a September 2005 lay statement from the Veteran's wife in which she testified as to her observation of the Veteran having back and neck pain and aches since returning from Vietnam in 1969.  Because the Veteran was dating his wife from the time he left service until they married within the first post-service year, she is competent to report her observation of the Veteran having low back and neck symptoms since service, and the Board finds the Veteran's wife's report credible.  See March 2010 Veteran statement; June 1970 marriage certificate.

Further, the competent and probative medical evidence is at least in equipoise as to whether the Veteran's current cervical spine and lumbar spine degenerative joint disease had their onset in service and are related to jumping out of a helicopter in service.  

There is medical evidence to support that the Veteran's degenerative joint disease of the cervical spine and lumbar spine had their onset in service, symptoms thereof have continued since service, and such disabilities are related to service.  Such medical evidence is based on varying degrees of review of the Veteran's history and is supported by varying degrees of rationale.  See April 2015 and May 2011 private medical reports and May 2015 medical opinion from the Veteran's chiropractic neurologist (noting that Veteran hurt his back after jumping from helicopter in service; acknowledging that Veteran has had pain in his low back and neck since service; stating that Veteran's medical records from 1976 to 1986 showed degenerative joint disease of the cervical spine and lumbar spine; opining that Veteran's back injury from jumping out of the helicopter pre-disposed him to the work injury in the 1970s; and, opining that Veteran's current cervical spine and lumbar spine degenerative joint disease are at least as likely as not the result of the Veteran's in-service helicopter jumping); August 2005 private medical opinion from the Veteran's prior chiropractor (opining that Veteran's degenerative joint disease of the cervical spine and lumbar spine are long standing conditions consistent with old compression trauma to the spine of the type he would sustain from jumping out of airplanes without proper training and are therefore related to service); see also September 1996 private treatment report regarding unrelated disability (noting that Veteran's body is wearing out due to having been an infantry soldier, having to wear 70 pound packs upon insertion to a hot Landing Zone, and jumping out of choppers that were hovering above the ground; and, noting that soldiers without airborne training would usually hurt their knees and backs due to landing wrong).  

There is also medical evidence to support that the Veteran's current degenerative joint disease of the cervical spine and lumbar spine did not have their onset in service and are not related to service, and instead are due to a 1976 cervical spine injury and/or a 1978 lumbar spine injury.  See e.g., May 2011 Veteran statement (reporting that he had a back injury in 1976 and reporting that he had an intolerable flare-up in 1978); August 1993 VA general medical examination (noting that in 1976 the Veteran slipped on an oil slick without falling while carrying some heavy pipes and a few hours later experienced pain between the shoulder blades); April 1976 private consultation with Dr. P. (x-ray of cervical spine showed essentially negative cervical spine with exception of scoliosis and minimal early lipping of C4 and C5); 1978 private medical records from Kaiser Permanente (showing treatment for lumbar strain and later for lumbosacral muscle spasm after work injury in which he jerked backward while holding onto a pipe valve; noting Veteran's complaints of recurrent low back pain, to include prior to 1978 incident, and noting chronic abuse of back in Veteran's occupation as a pipe layer).  

The medical evidence that supports that the Veteran's cervical and lumbar spine disabilities are not related to service is also based on review of the Veteran's history and is supported by rationale.  See July 2010, April 2009, and November 2007 VA medical opinions by same VA medical examiner (noting that there is no medical evidence of a back injury in service and no evidence of treatment for the neck or lower back prior to the Veteran's 1978 work injury; stating that it would be mere speculation to state that the Veteran's degenerative joint disease of the cervical spine and lumbar spine are related to service; and, opining that therefore such disabilities are not related to service). 

On review, the Board finds that the competent and probative medical evidence is equally for and against the Veteran's contentions that his current cervical spine and lumbar spine degenerative joint disease had their onset in service and symptoms thereof have continued since service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current cervical spine and lumbar spine degenerative joint disease had their onset during service and are etiologically related to service, and such disabilities cannot be satisfactorily disassociated from service.  For these reasons, service connection for a cervical spine disability and a lumbar spine disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a lumbar spine disability is granted. 


REMAND

In a November 2009 rating decision, the AOJ denied the claim for entitlement to TDIU, and the Veteran submitted a timely notice of disagreement in December 2009.  However, the AOJ has not issued a statement of the case in response to the Veteran's notice of disagreement.  The Veteran should be issued a statement of the case regarding the matter of TDIU.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to TDIU.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


